Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 81-86, 88-94, 98 is/are amended, claim 87, 99, 100 is/are cancelled.  Currently claims 81-86, 88-98 are pending in this application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 81-86, 88, 89, 94-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin (2660191) in view of Hoang (20150060715).
Regarding claim(s) 81-85, 88, 89, Volpin discloses a gate valve for controlling a flow of a fluid, the gate valve comprising: a valve body 10 which comprises a cavity (between 55,55) and a first and second seat pockets (counter bore in 55) on opposite sides of cavity and a flow bore 11, the flow bore being configured to extend through the valve body for the flow of the fluid; a gate 59,63 which is configured to be movable so as to intersect the flow bore; first and second seats 54 comprising a first and second gate end (inner end) and a first and second body end (outer end) respectively, the first and second gate end (inner end) being arranged to face a first side and second end of the gate 59,63, respectively and the first body end and second seat body end (outer end) being positionable within first and second seat pocket (counter bore in 55) of the valve body 10 respectively; first and second plates 56 each comprising an opening  57 which is positionable on the respective seat 54 at the first and second gate ends.
Volpin discloses each plate 56 coupled to respective seat 54 by inner cylindrical surface of plate 56 abutting the outer cylindrical surface of the seat 54 but fails to disclose a plate retainer between the seat and plate. Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary movement (up to maximum friction force limit) between inner part 52 and the outer part 50 with respect to an axis of the flow bore.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with each valve seat mating surface having a seal ring in a groove of outer cylindrical surface (of valve seat mating surface with plate in case of Volpin) at plate interface in a friction fit as taught by Hoang in order to a secure, removable and leak preventing coupling between each seat and corresponding plate.  The seal ring between the seat and plate would prevent axial and rotational relative motion between the two (up to maximum force limit of the fiction fit).
Volpin discloses first and second seats 54 each coupled to a seat pocket 55 by a threaded portion on seat outer cylindrical surface and corresponding seat pocket inner cylindrical surface but fails to disclose a friction fit seat retainer between the seat and seat pocket.
Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary movement (up to maximum friction force limit) between inner part 52 and the outer part 50 with respect to an axis of the flow bore.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with a seal ring in a groove of outer cylindrical surface (of valve seat mating 
As to claim 86, Volpin discloses the seat 54 with a step on the gate end so that a diameter of the gate end is smaller than a diameter of the body end, and the plate 56 is positionable within the step.
As to claims 94-98, Volpin, discloses a gate valve for controlling a flow of a fluid, the gate valve comprising: a valve body 10 which comprises a flow bore 11 for the flow of the fluid; a gate 59,63 which is configured to be movable so as to intersect the flow bore; a seat 54 which is positionable within the valve body; a plate 56 which is positionable over the seat. Volpin discloses the valve body comprises a seat pocket (in 55) , the seat comprises a gate end and a body end, the gate end being arranged to face the gate and the body end being positionable within the seat pocket, and the plate 56 comprises an opening 57 which is positionable on the seat 54 at the gate end.
Volpin discloses each plate 56 coupled to respective seat 54 by inner cylindrical surface of plate 56 abutting the outer cylindrical surface of the seat 54 but fails to disclose a plate retainer between the seat and plate. Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with each valve seat mating surface having a seal ring in a groove of outer cylindrical surface (of valve seat mating surface with plate in case of Volpin) at plate interface in a friction fit as taught by Hoang in order to a secure, removable and leak preventing coupling between each seat and corresponding plate.  The seal ring between the seat and plate would prevent axial and rotational relative motion between the two (up to maximum force limit of the fiction fit).
Volpin discloses first and second seats 54 each coupled to a seat pocket 55 by a threaded portion on seat outer cylindrical surface and corresponding seat pocket inner cylindrical surface but fails to disclose a friction fit seat retainer between the seat and seat pocket.
Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary movement (up to maximum friction force limit) between inner part 52 and the outer part 50 with respect to an axis of the flow bore.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with a seal ring in a groove of outer cylindrical surface (of valve seat mating surface with seat pocket case of Volpin) at interface in a friction fit as taught by Hoang in order to a secure, removable and leak preventing coupling between seat and seat pocket.  The seal ring between the seat and seat pocket would prevent axial and rotational relative motion between the two (up to maximum force limit of the fiction fit).
Claim(s) 90-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin (2660191) in view of Hoang (20150060715) further in view of Parks (20180010697).
As to claims 90, 91, Volpin as modified discloses each of the first and second seat 54 as single piece structure but fails to disclose a seal between seat 54 body end and seat pocket (in 55). Park, (Fig 1, 2, 5) teaches a gate valve with seal mechanism 60,60 between seat 120 body end and seat pocket 80, wherein the seal mechanism comprises inner diameter seal 60 (in 171) and an outer diameter seal 60 (in 161) which are configured to seal in opposing directions with respect to each other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with a seal comprising inner and outer diameter seals between seat body end and seat pocket as taught by Park in order to improve sealing against leakage.  
As to claim 92 and 93, Volpin as modified (in accordance with claim 81 to have seal rings between both right and left side seat/plate 54,56 combinations) discloses valve body 10 which comprises a cavity (between 55,55) and a first and second seat .
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding Hoang that “Seal ring 62, is, however, arranged near gate facing surface 60 and cannot therefore be positionable between the first seat and the first seat pocket” are not persuasive since Hoang is not being cited to show incorporation of location of retainer (ring 62) with respect to valve body.  The primary reference teaches location of retainer such that first and second seats 54 are each coupled to a seat pocket 55 by a retainer (threads on seat outer cylindrical surface and corresponding seat pocket inner cylindrical surface). Hoang is cited merely to show substitution of threads (of Volpin) by friction fit seal.
Applicant’s arguments that “the only possible position for the first seat retainer in Volpin would be the outside recess 70 which is shown in Figs. 2-5. Hoang thereby describes that recesses 70 can support seals (e.g., spring loaded lip seals). See Hoang, paragraph [0023]. However, a cursory review of each of Figs. 2-5 show that the positioning of recess 70 in the corner of seat holder 50 will not achieve the technical effect of "prevent[ing] an axial movement between the first seat and the valve body with respect to the axis of the flow bore" as is required by independent claim 81 of the present invention” are not persuasive since primary reference teaches location of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753